Warner, J.,
dissenting.
This case, as well as the case of Bonner vs. Martin, (last case ante,) involve the question of the constitutionality of the second section of the Relief Act of 1868, and'w.ill both be considered together. In ihy judgment, the second section of .that Act, which provides for the opening of judgments rendered by the Courts of this State on contracts made prior to the first day of June, 1865, for the causes therein sidled, is in violation of the 10th section of the first article of the Constitution of the United States, for the reasons stated in my dissenting opinion in Cutts & Johnson vs. Hardee, 38th Georgia Reports, 381. The reasons given by me in that case, as applicable to the first section of the Relief Act of 1868, apply with increased force and strength to the second section of the Act, which relates to the opening and sealing judgments which are debts of record. The second section of that Act is a. more palpable and obvious violation of the Constitution, if possible, than the first section thereof. Besides, that *501section of the Act is in violation of the provisions of the fifth and sixth sections of the 11th Article of the Constitution of this State. lam of the opinion, therefore, that the judgment of the Court below in both cases should be affirmed.